Citation Nr: 1702878	
Decision Date: 02/02/17    Archive Date: 02/15/17

DOCKET NO.  12-19 284	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to an effective date earlier than July 25, 2008 for the award of service connection for obstructive sleep apnea (OSA), to include whether a February 2002 rating decision that denied service connection for OSA contained clear and unmistakable error (CUE).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Lamb, Associate Counsel




INTRODUCTION

The Veteran served on active duty from December 1979 to December 1999.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision by the Phoenix, Arizona, Department of Veterans Affairs (VA) Regional Office (RO). 


FINDINGS OF FACT

1.  Service connection for OSA was denied in a February 2002 rating decision; the Veteran was notified of the decision and of his appellate rights with respect thereto, but he did not initiate an appeal within one year of notice of the decision.

2.  The correct facts, as they were known at the time of the February 2002 rating decision, were before the adjudicators, the statutory or regulatory provisions extant at the time were correctly applied, and the Veteran has not alleged any specific error by the adjudicators that would have manifestly changed the outcome of the claim.
 
3.  Following the February 2002 rating decision, no communication was received from the Veteran or any representative seeking service connection for OSA until July 25, 2008.

4.  With the July 2008 claim, the Veteran submitted a private medical record that was created during his period of service but which was never obtained by his service department.


CONCLUSIONS OF LAW

1. The February 2002 rating decision that denied entitlement to service connection for OSA is final.  38 U.S.C.A § 7105(c) (West 2014); 38 C.F.R §§ 3.104, 20.302(a), 20.1103 (2016).

2. There was no CUE in the February 2002 rating decision which denied service connection for OSA.  38 U.S.C.A. § 5109A (West 2014); 38 C.F.R. §§ 3.104, 3.105(a) (2016).

3. The criteria for an effective date earlier than July 25, 2008, for the grant of service connection for OSA have not been met. 38 U.S.C.A. §§ 5101, 5107, 5110, 7105 (West 2014); 38 C.F.R. §§ 3.151, 3.155, 3.157, 3.400 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

Upon receipt of a substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim.  The notice must: (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 3.159 (2016); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

The record shows that the Veteran received 38 U.S.C.A. § 5103(a)-compliant notices as to the underlying service connection claim for OSA in September 2001, August 2008 and March 2009.  The August 2008 and March 2009 notices included information concerning establishing an effective date in the event of a successful claim.  As the appeal of the rating is a downstream issue, additional notice is not required.  38 C.F.R. § 3.159(b)(3) (2015); Hartman v. Nicholson, 483 F.3d. 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  VA has satisfied the duty to notify the Veteran. 

As to the collateral attack on the February 2002 rating decision, allegations of CUE do not fall under the ambit of 38 U.S.C.A. § 5103(a).

The Board also finds that the duty to assist requirements have been fulfilled.  All relevant, identified, and available evidence has been obtained.  The Veteran has not referred to any additional, unobtained, relevant, or other available evidence.  Consequently, the Board finds that the VA has satisfied the duty to assist provisions of law with regard to the claim on appeal.  No further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in development.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Factual Background

The Veteran asserts that he is entitled to an effective date for the award of service connection for OSA that is consonant with the date of his first application for that benefit, namely June 20, 2000.  Specifically, the Veteran asserts that he underwent a sleep study during service that provided a diagnosis for mild OSA, that he notified the VA of this record, and that the VA committed CUE by failing to obtain this record.  He also contends that his service department had an obligation to obtain the report of an April 1998 sleep study performed at a private facility.

The service treatment records (STRs) include several records evaluating the Veteran's reports of sleep disturbances.  A February 1998 STR shows that the Veteran reported difficulty sleeping and waking often during the night.  Reported symptoms included gasping for air.  A physician provided a provisional diagnosis of rule-out OSA and the Veteran was referred to an ENT specialist.  An STR dated a week later also provided a diagnosis of rule-out OSA.  A February 1998 otolaryngology clinic evaluation for OSA shows that the Veteran reported symptoms of waking up gasping for air and that he seemed to stop breathing.  The Veteran also reported concerns about night sweats and anxiety.  A diagnosis of rule-out OSA was provided and the Veteran was referred for a sleep study.  The Board notes that the Veteran underwent a sleep study in April 1998 at a private facility (the Good Samaritan Sleep Disorders Center), but that a copy of this study was never added to the service treatment records.  A September 2000 STR noted that the Veteran was hospitalized in April 1998 due to sleep apnea.

In June 2000, the Veteran filed VA Form 21-4138, Statement in Support of Claim, claiming service connection for sleep apnea.  In September 2000, the Veteran reported that he underwent a sleep study in April 1998 at the Good Samaritan Medical Center; he noted that the report of this study was never added to his service treatment records.  The Veteran filed VA Form 21-526, Application for Compensation, in September 2001 and did not list any medical facility or doctor that treated him for OSA.  Instead, the Veteran directed the VA to his STRs for the relevant treatment records.  In a September 2001 notice, the RO informed the Veteran of evidence needed to establish entitlement for service connection.  In addition, the notice enclosed VA Form 21-4124, Authorization for Release of Information, in order to obtain relevant treatment records.  There is no suggestion in the claims file that the Veteran completed and returned this form for the Good Samaritan Medical Center, or any subsidiary clinic of that facility.

The Veteran underwent a VA examination in October 2001.  The examiner reviewed the Veteran's medical history regarding sleep apnea and noted a possible diagnosis for OSA.  In addition, the examiner noted that the Veteran was referred for a sleep study in 1998, but that the study was not associated with the claims file.  The examiner further noted that "it would be of interest to find the sleep study results, which I was not able to do."  An addendum shows that the VA examiner referred the Veteran for a sleep lab appointment to determine whether the Veteran had a diagnosis for OSA, but that the Veteran did not report for his appointment.  

In an October 2001 statement, the Veteran asserted that he had no private treatment records, and that all treatment for his claimed disabilities occurred during service.  In addition, the Veteran stated that medical records from Samaritan Hospital associated with his sleep apnea claim should be included in his STRs.  

The Veteran's service connection claim for OSA was denied in a February 2002 rating decision.  In denying the Veteran's claim, the RO determined that "[s]ervice connection for sleep apnea is denied since there is no evidence the claimed condition exists."  In addition, the rating decision stated that the Veteran's claim would be reconsidered if he participated in a sleep study or provided evidence of a diagnosis.  The Veteran did not appeal this decision and it became final.

Thereafter, no further communication was received from the Veteran or any representative until July 25, 2008, when the Veteran called the RO to request service connection for sleep apnea.  Shortly thereafter, he submitted two sleep studies: an April 1998 sleep study from the Good Samaritan Sleep Disorders Center showing he was diagnosed with mild OSA; and a July 2008 sleep study that provided a diagnosis of severe OSA.  The claim was denied in an October 2008 rating decision, but a July 2009 rating decision determined that the October 2008 rating decision was clearly and unmistakably erroneous in denying service connection for OSA, and granted service connection effective July 25, 2008, the date the claim was re-opened.  The favorable decision was based on the April 1998 and July 2008 sleep studies.  


Clear and Unmistakable Error

Under the provisions of 38 C.F.R. § 3.105(a), previous determinations that are final and binding will be accepted as correct in the absence of clear and unmistakable error.  In order for a claim of CUE to be valid, there must have been an error in the prior adjudication of the claim; either the correct facts, as they were known at the time, were not before the adjudicator, or the statutory or regulatory provisions extant at the time were incorrectly applied.  Phillips v. Brown, 10 Vet. App. 25, 31 (1997); Damrel v. Brown, 6 Vet. App. 242, 245 (1994); Russell v. Principi, 3 Vet. App. 310, 313-14 (1992) (en banc).  To prove the existence of CUE as set forth in § 3.105(a), the claimant must show that an outcome-determinative error occurred, that is, an error that would manifestly change the outcome of a prior decision.  Yates v. West, 213 F.3d 1372, 1374 (Fed. Cir. 2000).

It has been held that CUE is a very specific and rare kind of "error."  It is the kind of error, of fact or of law, that when called to the attention of later reviewers compels the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the error.  Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993).

The Board must emphasize that the United States Court of Appeals for Veterans Claims (Court) has consistently stressed the rigorous nature of the concept of CUE. "Clear and unmistakable error is an administrative failure to apply the correct statutory and regulatory provisions to the correct and relevant facts; it is not mere misinterpretation of facts."  Oppenheimer v. Derwinski, 1 Vet. App. 370, 372 (1991).  Clear and unmistakable errors "are errors that are undebatable, so that it can be said that reasonable minds could only conclude that the original decision was fatally flawed at the time it was made." Russell, 3 Vet. App. at 31.

A disagreement with how facts were evaluated is inadequate to raise the claim of CUE.  Luallen v. Brown, 8 Vet. App. 92, 95 (1995).  A failure in the duty to assist does not establish CUE.  See Cook v. Principi, 318 F.3d 1334 (Fed. Cir. 2002).  In Cook, the United States Court of Appeals for the Federal Circuit (Federal Circuit) emphasized that a purported failure in the duty to assist cannot give rise to CUE, nor does it result in "grave procedural error" so as to vitiate the finality of a prior, final decision.  In other words, to present a valid claim of CUE, the claimant cannot simply request that VA reweigh or reevaluate the evidence.  Crippen v. Brown, 9 Vet. App. 412, 421 (1996). 

Further, an alleged failure in the duty to assist by the RO may never form the basis of a valid claim of CUE, because it essentially is based upon evidence that was not of record at the time of the earlier rating decision.  See Elkins v. Brown, 8 Vet. App. 391, 396 (1995); Caffrey v. Brown, 6 Vet. App. 377, 384 (1994). 

The fact that medical knowledge was not advanced to its current state may not form the basis for a valid claim of CUE, because it is premised upon facts that were not then of record.  Subsequently developed evidence may not be considered in determining whether error existed in the prior decision.  See Porter v. Brown, 5 Vet. App. 233, 235-36 (1993).  The mere misinterpretation of facts does not constitute CUE.  Thompson v. Derwinski, 1 Vet. App. 251, 253 (1991).

In light of the foregoing, the Appellant must argue that either the correct facts were not considered by the RO or that applicable law or regulations were not correctly applied in the rating decision at issue.  Such a determination must be based on the record and the law that existed at the time of that rating decision.  Eddy v. Brown, 9 Vet. App. 52 (1996).  Where evidence establishes CUE, the prior decision will be reversed or amended.  38 C.F.R. § 3.105 (a) (2015).  For the purpose of authorizing benefits, the rating or other adjudicative decision which constitutes a reversal of a prior decision on the grounds of CUE has the same effect as if the corrected decision had been made on the date of the reversed decision.  Id. 

The Veteran asserts that the February 2002 rating decision that denied service connection for OSA should be reversed based on CUE.  Specifically, he asserts that he notified VA of relevant medical records that should have been associated with his STRs, that although those private medical records should have been obtained by the service department, that such private records showed a diagnosis for OSA, and that the VA failed in its duty to assist by not obtaining those records.  

The Board finds points out that a failure in the duty to assist, in this case the failure of VA at the time of the February 2002 rating action to obtain the report of the April 1998 sleep study, does not establish CUE.  See Cook v. Principi, 318 F.3d 1334 (Fed. Cir. 2002).  As noted above, in Cook, the Federal Circuit emphasized that a purported failure in the duty to assist cannot give rise to CUE, nor does it result in "grave procedural error" so as to vitiate the finality of a prior, final decision.  The Board points out parenthetically that the absence from the record in February 2002 of the sleep study appears to stem from the Veteran's failure to authorize VA to obtain the referenced sleep study, rather than the RO's failure to assist the Veteran.  In connection with his claim the Veteran mentioned the Good Samaritan facility, but when he was provided with the forms for authorizing VA to obtain any records, there is no indication that he completed and returned any such form for the referenced facility.  Without such authorization, VA had no obligation, or indeed ability, to obtain the April 1998 sleep study report.

In any event, even had the Veteran authorized VA to obtain the report, VA's failure to assist him in obtaining it cannot, as a matter of law, constitute a clear and unmistakable error.  At most, such failure results in an incomplete record, and not an inaccurate one.

The Board points out that the record in question was produced by a private facility, and therefore is not itself a "service treatment record."  The record was produced at a private facility by private clinicians.  The mere fact that private records were generated during a period of service does not transform the nature of those records into government documents.  Unfortunately, the sleep study report was never incorporated into the service treatment records, and therefore never became government records.  Consequently, as private records the failure to obtain them falls under the category of a failure in the duty to assist which, as already discussed, does not constitute CUE.

The Veteran has argued that his service department itself committed a CUE in failing to obtain the private report.  The Veteran has pointed to no law, regulation or other authority for the proposition that the service department was under any such obligation.  

The primary basis of the February 2002 rating action was that the Veteran did not have OSA.  The rating action noted the complaints in service, and the attempts to verify the presence of OSA, but ultimately denied the claim because when the Veteran was scheduled for a sleep study in 2001 to confirm the post-service presence of OSA, he declined to attend.  

Pursuant to 38 C.F.R § 3.655, when a Veteran fails to report for a VA examination or re-examination that is scheduled in conjunction with an original claim, and he fails to provide good cause for this failure to report, the claim shall be rated based on the evidence of record, and as such, could result in denial of the claim.  See 38 C.F.R § 3.655(b) (2016).  In failing to report for his October 2001 sleep lab appointment the Veteran deprived the RO of evidence necessary to substantiate his claim for benefits; specifically a current diagnosis of OSA.  Consequently, even assuming an error in the failure to obtain the April 1998 sleep study report, the primary reason for the February 2002 denial of the claim, namely the absence of a current disability, was supported by the record.  The Board notes that in the absence of proof of a present disability there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  To the extent the Veteran argues that there was sufficient evidence of a current disability, mere disagreement with how VA weighed the evidence can not constitute CUE.  Accordingly, as the RO's determination that the Veteran did not have a current disability of OSA at the time of the February 2002 rating decision has a basis in the record, the Board finds that the February 2002 rating action contains no outcome-determinative error.

Therefore, based upon the evidence existing at the time of the February 2002 rating decision, the Board finds that the correct facts, as they were known at that time, were before the adjudicator with no outcome determinative error made by the rating board.  Thus, the Board finds that there was no CUE in the February 2002 rating decision and the CUE motion must be denied.  The benefit of the doubt doctrine is not for application.  Andrews v. Principi, 18 Vet. App. 177, 186 (2004) (it is well established that the benefit-of-the-doubt doctrine can never be applicable in assessing a CUE motion because the nature of such a motion is that it involve more than a disagreement as to how the facts were weighed or evaluated).

	Earlier Effective Date

Except as otherwise provided, the effective date of an evaluation and award of pension, compensation or dependency and indemnity compensation based on an original claim, a claim reopened after a final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 U.S.C.A. § 5110(a) (West 2014); 38 C.F.R. § 3.400 (2016).  The effective date upon receipt of new and material evidence after a final disallowance will be the date of receipt of the new claim or the date entitlement arose, whichever is later.  38 C.F.R. § 3.400(q)(2) (2016).  If a claim is filed within one year after separation from service, service connection will be effective as of the day after separation.  38 C.F.R. § 3.400(b)(2) (2016).

Following notification of an initial review and adverse determination by the RO, a notice of disagreement must be filed within one year from the date of notification thereof; otherwise, the determination becomes final.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156 (2016).

38 C.F.R. § 3.156 (c)(1) provides that if at any time after a claim is denied VA receives or associates with the claims file service department records that existed but had not been associated with the claims file at the time VA first decided the claim, VA will reconsider the claim de novo.  If VA thereafter makes an award based in whole or in part on these newly associated service department records, the assigned effective date will be "the date entitlement arose or the date VA received the previously decided claim, whichever is later."  38 C.F.R. § 3.156 (c)(3) (2016); see Mayhue v. Shinseki, 24 Vet. App. 273, 279(2011) ("[A] claimant whose claim is reconsidered based on newly discovered service department records may be entitled to an effective date as early as the date of the original claim."). "'In this sense,' the Court has said of the operation of § 3.156(c), 'the original claim is not just re-opened, it is reconsidered and serves as the date of the claim and the earliest date for which benefits may be granted.'"  Stowers v. Shinseki, 26 Vet. App. 550, 554(2014) (quoting Vigil v. Peake, 22 Vet. App. 63, 66-67(2008)). 

As noted above, the Veteran originally filed a claim for service connection in June 2000.  This claim was denied in a February 2002 rating decision.  The Veteran was notified of this decision and of his appellate rights.  He did not appeal this decision and it became final.  As already discussed, there is no CUE in that rating action.  

The Veteran next filed another claim for service connection in July 2008.  That claim was ultimately granted in a July 2009 rating decision with an assigned effective date consonant with the date of the July 2008 claim.

In this case, the rating decision of February 2002 is final.  As already discussed in the preceding section, the Board finds that the April 1998 sleep study report is not a service department record, but rather is a record from a private facility that was created during a period of service.  The Board finds no authority suggesting that such a record is constructively a service department record, and as the record was never associated with the service treatment records that record never became a service department record.  The Board thus finds that the provisions of 38 C.F.R. § 3.156(c) do not apply to the April 1998 private record, and that an earlier effective date based on that regulation is not permissible on the facts of this case.

Following the February 2002 rating action, the Veteran next filed a claim seeking service connection for OSA on July 25, 2008.  Consequently, the earliest effective date that can be assigned is July 25, 2008.  In this case, there is no basis under law for granting an effective date earlier than July 25, 2008.  Consequently, the claim seeking an earlier effective date is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1991). 


ORDER

The motion for reversal or revision of the February 2002 rating decision on the basis of clear and unmistakable error is dismissed.

Entitlement to an effective date earlier than July 25, 2008 for the award of service connection for OSA is denied.




____________________________________________
Thomas H. O'Shay
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


